DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward C. Meagher on 12/16/21.
The application has been amended as follows: 
1. (Currently Amended) A tissue specimen retrieval device, comprising:
a first shaft including a pair of elongated slots defined in a distal end thereof and a pair of corresponding windows defined proximally of the pair of respective slots;
a second shaft including a bag brim attached thereto, the second shaft telescopically movable within the first shaft between a retracted position, wherein the bag brim is disposed within the first shaft and a partially deployed position wherein the bag brim at least partially deploys distally from the first shaft forming a substantially circular enclosure for supporting [[the]] a tissue specimen bag thereon; and
a pair of hook members each having an arm, a first end operably engaged to the bag brim and a free end including a hook at a distal end thereof, wherein, upon deployment, the hook of each hook member engages a respective window defined in 
2. (Currently Amended) The tissue specimen retrieval device according to claim 1, wherein the hook members are attached to opposing sides of the bag brim.
3. (Currently Amended) The tissue specimen retrieval device according to claim 1, wherein the bag brim is made from a material selected from a group consisting of polymers, plastics, composite materials, surgical stainless steel, and aluminum
4. (Currently Amended) The tissue specimen retrieval device according to claim 1, wherein each hook member is attached to the bag brim by a rivet.
5. (Currently Amended) The tissue specimen retrieval device according to claim 1, wherein the hook of each hook member includes geometry to facilitate removal from each window upon retraction of the bag brim within the first shaft.
6. (Currently Amended) A tissue specimen retrieval device, comprising:
a first shaft including a pair of elongated slots defined in a distal end thereof and a pair of corresponding windows defined proximally of the pair of respective slots;
a second shaft including a bag brim attached thereto, the second shaft telescopically movable within the first shaft between a retracted position, wherein the bag brim is disposed within the first shaft and a first deployed position wherein the bag brim at least partially deploys distally from the first shaft forming a substantially circular enclosure for supporting an open end of [[the]] a tissue specimen bag thereon; and
a pair of hook members each having an arm, a first end operably engaged to the bag brim and a free end including a hook at a distal end thereof, wherein, upon deployment from the first deployed position to a second deployed position, the hook of 
7. (Currently Amended) The tissue specimen retrieval device according to claim 6, wherein the hook members are attached to opposing sides of the bag brim.
8. (Currently Amended) The tissue specimen retrieval device according to claim 6, wherein the bag brim is made from a material selected from a group consisting of polymers, plastics, composite materials, surgical stainless steel, and aluminum
9. (Currently Amended) The tissue specimen retrieval device according to claim 6, wherein each hook member is attached to the bag brim by a rivet.
10. (Currently Amended) The tissue specimen retrieval device according to claim 6, wherein the hook of each hook member includes geometry to facilitate removal from each window upon retraction of the bag brim within the first shaft.
Reasons for Allowance
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a pair of hook members each having an arm, a first end operably engaged to the bag brim and a free end including a hook at a distal end thereof, wherein, upon deployment, the hook of each hook member engages a respective window defined in the first shaft allowing each respective arm of each hook 
Regarding claim 6, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a pair of hook members each having an arm, a first end operably engaged to the bag brim and a free end including a hook at a distal end thereof, wherein, upon deployment from the first deployed position to a second deployed position, the hook of each hook member engages a respective window defined in the first shaft allowing each respective arm of each hook member to pivot outwardly within respective slots defined within the first shaft member to more fully deploy the bag brim and maximize the open end of the tissue specimen bag.
The closest prior art reference, Maahs (US Pat. No. 5,846,260) teaches in the embodiment of Figs. 8 and 9, an expandable filter (70) having struts that open to a substantially hemispherical shape, which may be interpreted as a bag or bag-like (it is noted that applicant has not positively recited a bag in the claims), having a stabilizer (76) used to stabilize the expansion frame or brim (72) (Col. 6, l. 60- 63).  However, Maahs does not teach or suggest, alone or in combination, a pair of hook members each having an arm, a first end operably engaged to the bag brim and a free end including a hook at a distal end thereof, wherein, upon deployment, the hook of each hook member engages a respective window defined in the first shaft allowing each respective arm of each hook member to pivot outwardly within respective slots defined within the first shaft member to fully deploy the bag brim.
Poncet et al. (US Pub. No. 2005/0267492 A1) is a pertinent prior art reference.  Poncet teaches a specimen retrieval device (200) comprising a first shaft (10) and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771